DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/14/2022 has been entered and claims 2-3 and 6 are canceled, thus claims 1, 4-5 and 7-20 are currently pending in this application. 
The amendment to the abstract and the title overcomes the previous title and abstract objections, therefore the objections are hereby withdrawn.
Allowable Subject Matter
Claims 1, 4-5 and 7-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	  a display panel wherein “the refractive index of the optical transmission medium is less than that of a medium which is provided outside the beam-expanding layer and abuts against a light output surface of the beam-expanding layer” in combination with “a beam-expanding layer, which is arranged on a light emergent side of the group of light-emitting units and configured to expand light beams emitted from the group of light-emitting units” as recited in claim 1; 	Claims 4-5 and 7-20 are also allowed for further limiting and depending upon allowed claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892